Citation Nr: 1600701	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  12-04 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether the reduction of the rating for the service-connected heart disability from 30 percent to 0 percent, effective March 1, 2011, was proper.

2. Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran.



ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1986 to March 2009.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2010 and December 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The September 2010 rating decision, in pertinent part, denied entitlement to TDIU.  The December 2010 rating decision implemented the proposed reduction of the rating for the Veteran's service-connected heart disability from 30 percent to 0 percent, effective March 1, 2011.  The claims file is now in the jurisdiction of the Waco, Texas RO.  In October 2015, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.  

At the October 2015 Board hearing, the Veteran's representative noted that the Veteran had not undergone a stress test to evaluate the severity of his service-connected heart disability since 2010 and contended such an evaluation was necessary to evaluate the current severity of the disability.  The issue of entitlement to a rating in excess of 30 percent for the service-connected heart disability has been raised by the record, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 CFR Parts 3, 19, and 20 (2015)). 

The issue of entitlement to a TDIU rating is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. A May 2009 rating decision granted service connection for right heart bundle branch block (RBBB) and trace tricuspid and mitral regurgitation with right ventricular and right atrial dilation (heart disability) and assigned a 30 percent rating, effective April 1, 2009. 

2. A December 2010 rating decision reduced the rating for the heart disability from 30 percent to 0 percent, effective March 1, 2011. 

3. Evidence establishing improvement in the Veteran's underlying heart disability, such that his ability to function under the ordinary conditions of life and work were bettered, was not of record at the time of the December 2010 rating decision; post-decisional evidence also confirms that the underlying heart disability did not demonstrate improvement.


CONCLUSION OF LAW

The decision to reduce the rating for the heart disability from 30 percent to 0 percent was not proper; it is therefore void ab initio, and a restoration of a 30 percent rating is warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.7, 4.104, Diagnostic Code 5010-5201 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA applies to the instant claim.  However, inasmuch as the benefit sought (restoration of a 30 percent rating for the heart disability) is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice defect or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

The Board has reviewed the entire record, with an emphasis on the evidence relevant to this appeal.  Although the Board must provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, in the present claim.

A May 2009 rating decision granted service connection for right heart bundle branch block (RBBB) and trace tricuspid and mitral regurgitation with right ventricular and right atrial dilation (heart disability) and assigned a 30 percent rating, effective April 1, 2009.  In a September 2010 rating decision, the RO proposed to reduce the rating for the Veteran's heart disability from 30 percent to 0 percent.  A December 2010 rating decision implemented the reduction of the heart disability rating from 30 percent to 0 percent, effective March 1, 2011.

Under 38 C.F.R. § 3.103(b)(2), no award of compensation will be reduced unless the beneficiary is notified of such adverse action and has been provided a period of 60 days to submit evidence showing that the adverse action should not be taken.

In an October 2010 letter, the RO notified the Veteran that it proposed to reduce the disability rating assigned for his service-connected heart disability from 30 to 0 percent, which would reduce his combined evaluation for all service-connected disabilities from 80 percent to 70 percent.  The Veteran was given a period of 60 days after that letter to submit evidence showing that the disability rating should not be reduced.  Therefore, the record indicates that the RO complied with the specific notice provisions applicable to rating reductions.  See 38 C.F.R. §§ 3.103(b)(2), 3.105(e).  The critical question, then, becomes whether the reduction in rating was proper based on the evidence of record.

With respect to whether the evidentiary requirements for reducing the disability ratings have been met in this case, the Board notes that 38 C.F.R. § 3.344, as pertaining to stabilization of disability ratings, is not for application, because the 30 percent rating for the heart disability had not been in effect for a period in excess of 5 years.  Rather, the rating was only in effect from April 1, 2009 until the reduction was effectuated on March 1, 2011.  Nevertheless, according to 38 C.F.R. § 3.344(c), in cases where a disability rating has been in effect for less than 5 years, as in this case, examinations disclosing physical improvement in a disability warrant a rating reduction.  See 38 C.F.R. § 3.344(c).

In Brown v. Brown, the U.S. Court of Appeals for Veterans Claims (Court) held a reduction must be based on improvement in a disability that reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413 (1993).  A rating reduction must also be based on adequate examinations.  Tucker v. Derwinski, 2 Vet. App. 201   (1992) (holding that failure of examiner to review claims file rendered reduction decision void ab initio).  Further, a rating reduction must have been supported by the evidence on file at the time of the reduction, although pertinent post-reduction evidence favorable to restoring the rating also must be considered.  Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Under Diagnostic Code 7015, a 10 percent rating is warranted where a workload of greater than 7 metabolic equivalents (METs), but not greater than 10 METs, results in dyspnea, fatigue, angina, dizziness, or syncope, or if continuous medication or a pacemaker is required.  A 30 percent rating is warranted when a workload of greater than 5 METs, but not greater than 7 METs, results in dyspnea, fatigue, angina, dizziness, or syncope; or when evidence of cardiac hypertrophy or dilatation is shown on electrocardiogram (EKG), electrocardiogram (ECG), or X-ray.
When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The focus of the reduction question is on whether there was improvement in the Veteran's heart disability at the time of the proposed rating decision in September 2010 and the effectuating rating decision in December 2010.

The Veteran underwent a VA disability examination in February 2009.  Right heart bundle branch block was diagnosed based on EKG results.  An ECG showed a dilated right ventricle and right atrium.  

The May 2009 rating decision granted service connection for RBBB and trace tricuspid and mitral regurgitation with right ventricular and right atrial dilation and assigned a 30 percent rating under Diagnostic Code 7015 because the echocardiogram showed dilation of the right ventricle and atrium.

The Veteran underwent another VA medical examination in July 2010.  An exercise stress test showed a METs of 11.5.  It does not appear that an ECG or EKG was performed.  Notably, the examiner noted the claims file was not available for review.  

The December 2010 rating decision implemented the proposed reduction of the heart disability rating, finding the stress test results did not meet the requirements of a 30 percent rating under Diagnostic Code 7015.

The Veteran underwent an additional VA disability examination in January 2014.  Neither a stress test, EKG, nor an ECG were performed, but the examiner noted there was evidence of cardiac dilation based on a 2000 EKG.  

At the October 2015 Board hearing, the Veteran testified the severity of his heart disability symptoms had not improved between 2009 and 2011.  

After a longitudinal review of the evidence, the Board finds that the reduction of the rating for the Veteran's heart disability from a 30 percent to 0 percent, effective March 1, 2011, is not warranted, and it is therefore void ab initio.  The RO's reduction was predicated on the July 2010 stress test showing a workload capacity of 11.5 METs.  However, the Veteran did not undergo an EKG or an ECG as part of the examination, and the evidence, therefore, shows no actual improvement in the dilation of the Veteran's right ventricle and atrium so as to warrant a reduction of the 30 percent rating that was assigned for dilation of the right ventricle and atrium.  Workload is one factor in evaluating a disability under Diagnostic Code 7015.  However, a 30 percent rating is also warranted if evidence of cardiac dilation is shown, regardless of the workload capacity.  Accordingly, the reduction was not, and could not have been, based on evidence of improvement in the Veteran's heart disability.  

Furthermore, post-reduction evidence also consists of records favorable to the Veteran's claim to restore the 30 percent rating for his heart disability.  See Dofflemeyer, 2 Vet. App. at 277.  The pertinent post-reduction evidence includes the January 2014 VA examination report that shows the examiner found there was evidence of cardiac dilation, albeit from an EKG performed prior to the VA disability examinations.

In summary, although the RO complied with the procedures governing rating reductions found in 38 C.F.R. § 3.103(b)(2)  and § 3.105(e) when it reduced the disability rating for the Veteran's heart disability, the Board finds the reduction was not supported by evidence that showed a maintained improvement in the severity of the Veteran's heart disability.  Accordingly, restoration of the 30 percent rating for the heart disability is warranted.



ORDER

Restoration of a 30 percent rating for the Veteran's heart disability is granted, subject to the regulations governing payment of monetary awards.


REMAND

The Board finds that additional development is necessary before a decision may be rendered regarding the issue of entitlement to a TDIU rating.

At the October 2015 Board hearing, the Veteran's representative noted that the Veteran had not undergone a stress to evaluate the severity of his service-connected heart disability since 2010 and argued updated testing was necessary to evaluate the impact of the heart disability on his ability to work.  He underwent a VA heart disability examination in January 2014.  However, neither an EKG, ECG, nor a stress test were performed as part of the examination.  Despite the lack of current diagnostic or METs testing, the examiner opined the heart condition did not impact his ability to work.  He did not provide any reasoning to support such a conclusion.  Based on the foregoing, the Board finds the opinion is inadequate and that a remand is necessary to obtain an adequate opinion.

At the Board hearing, the Veteran testified his VA treating physician had told him to do as little work as possible to avoid stress and risking complication of his heart disability.  However, a review of the Veteran's available VA treatment records does not reveal such an opinion.  The Veteran should be so informed and be given the opportunity to secure any such opinion from his treatment provider on remand.  At the hearing, he also reported he was undergoing VA vocational rehabilitation, planned to graduate with a Bachelor of Science degree in the spring of 2016, and hoped to eventually run his own real estate business.  In the opinion sought on remand, the examiner should consider and discuss any limitations of function suggested by the Veteran's VA treatment providers and the impact of the Veteran's heart disability on his career goals.  Additionally, the Veteran's VA vocational rehabilitation file has not been associated with the record.  As such records could contain pertinent information, and VA records are constructively of record, they must be secured.  

At the October 2015 Board hearing, the Veteran indicated he was going to submit the results of multiple stress tests, but such results have not been received by the Board.  During the hearing, he also noted he had not undergone a stress test since 2010.  On remand, he should be notified that the results of July 2010 and February 2009 METs testing performed as part of VA examinations are associated with the record, and be requested to identify any outstanding stress test results from the period under consideration.  At the hearing, the Veteran reported he had only received VA treatment, but it is not clear to the Board whether the stress tests the Veteran referred to were performed as part a VA or private evaluations.  Such records as well as the outstanding VA treatment records should be associated with the claims folder. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and inform him that a review of his available VA treatment records did not include a provider's opinion that he should do as little as possible due to his heart disability and provide him the opportunity to submit documentation of such an opinion.  Also request him to identify all medical providers (VA and private) who performed stress tests and to complete and provide any authorizations necessary for VA to obtain all identified treatment records for each medical treatment provider identified.  After securing the necessary authorization forms, attempt to obtain all identified pertinent medical records.  If any records sought are unavailable, the reason for their unavailability must be noted for the record.

2. Obtain all of the Veteran's VA treatment records relating to treatment for his service-connected disabilities from January 2014 to the present that have not been associated with the record, including records from the VA North Texas Health Care System.  If any records sought are unavailable, the reason for their unavailability must be noted for the record.  

3. Associate the Veteran's VA vocational rehabilitation file with the record on appeal.  If any records sought are unavailable, the reason for their unavailability must be noted for the record.  

4. Thereafter, arrange to obtain an addendum opinion (with examination only if deemed necessary by the provider) from the January 2014 VA examiner (or from another provider if the January 2014 examiner is unavailable).  The entire record must be reviewed by the examiner.  Based on the record, the examiner should provide a response to the following:

(a) Is updated METs testing needed to determine the functional impact of the Veteran's service-connected heart disability, as argued by the Veteran's representative during the October 2015 Board hearing?  If so, arrange for such testing and any additional clinical testing needed to evaluate the functional impact of the heart disability.  

(b) Is the Veteran's assertion that his VA treatment provider suggested he do as little as possible to avoid aggravating his heart disability shown in the updated treatment records and/or is it advice that is warranted based on his diagnoses?

(c) If the answer to (b) is yes, would following such advice to do as little as possible change the examiner's opinion that the Veteran's heart condition does not impact his ability to work?  If not, please explain the reasoning behind the conclusion that such disability does not have a functional impact.

(d) As described above, the Veteran hopes to pursue a career in real estate and possibly run his own business after completing vocational rehabilitation and earning a Bachelor of Science degree.  Do the Veteran's service-connected disabilities (post pulmonary embolism and obstructive sleep apnea; right shoulder strain; cervical strain; right and left knee strain; left shoulder strain; right and left leg strain; hypertension; and right heart bundle branch block and trace tricuspid and mitral regurgitation with right ventricular and right atrial dilation) impact his functional ability to obtain such career goals?  If so, are there careers that the Veteran can still pursue given the functional limitations of his service-connected disabilities? 

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data as appropriate.

5. After undertaking any other development deemed appropriate, readjudicate the issue of entitlement to a TDIU rating.  If the benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded an opportunity to respond.  Then return the case to the Board for further review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


